Order entered April 11, 2019




                                            In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-18-01033-CV

          HENRY SANCHEZ D/B/A H SANCHEZ CONSTRUCTION, Appellant

                                              V.

                          ALBERRAMAN L. CASTILLO, Appellee

                       On Appeal from the County Court at Law No. 2
                                   Dallas County, Texas
                           Trial Court Cause No. CC-15-03266-B

                                            ORDER
       Before the Court are appellee’s April 10, 2019 motion for extension of time to file brief

and appellant’s April 10, 2019 objections. We GRANT the motion and ORDER appellee’s

brief be filed no later than May 8, 2019.


                                                     /s/   KEN MOLBERG
                                                           JUSTICE